If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 4, 2020
              Plaintiff-Appellee,

v                                                                  No. 347013
                                                                   Macomb Circuit Court
WILLIE LAMONT CLAUDE WASHINGTON,                                   LC No. 2018-000676-FC

              Defendant-Appellant.


Before: LETICA, P.J., AND STEPHENS AND O’BRIEN, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions of first-degree criminal sexual
conduct (CSC-I), MCL 750.520b(1)(a) (victim under 13, defendant 17 years of age or older), and
second-degree criminal sexual conduct (CSC-II), MCL 750.520c(1)(a) (victim under 13,
defendant 17 years of age or older). Defendant was sentenced, as a second habitual offender, MCL
769.10, to 25 to 49 years’ imprisonment for his CSC-I conviction, and to 7½ to 22½ years’
imprisonment for his CSC-II conviction. We affirm. This appeal has been decided without oral
argument pursuant to MCR 7.214(E).

                                      I. BACKGROUND

        The instant case arises out of two sexual assaults defendant committed against the victim
during the summer of 2012. The prosecution also presented evidence of similar acts that defendant
committed previously.
                                    A. CURRENT VICTIM

        The current victim’s household included the victim’s mother and defendant. The victim’s
mother and defendant were in a dating relationship from 2009 through 2012. There were occasions
when defendant was home alone with the victim. The victim considered defendant to be a father
figure. In the summer of 2012, the victim was 10 years old and participated in gymnastics. On
one occasion, after the victim came home from gymnastics practice, defendant assisted her with a
stretching exercise on the living room floor. The victim was on her back with her legs open in a
V-shaped position. Defendant was on his knees and leaning over the victim, pushing her leg down


                                               -1-
with his left hand, and placing his right hand by her right knee. Defendant’s left hand remained
on the victim’s leg when he placed his right hand on her leotard and over her vaginal area and
rubbed his fingers up and down. Defendant did not speak to the victim. And although the victim’s
mother was home, she was not in the room. The victim went upstairs to her room and then went
to her mother to report defendant’s assault. Thereafter, the victim assumed that her mother had
confronted defendant because she heard them arguing. At trial, the victim’s mother testified that
she did not confront defendant because she was afraid. Instead, she moved forward with her pre-
existing plan to leave.

        Two weeks later, when the victim’s mother was out, defendant assisted the victim with
stretching exercises again. The victim came home from gymnastics practice, again wearing her
leotard, when defendant asked permission to help her with a stretch. While the victim was on her
back with her legs in a V-shaped position and defendant was on his knees and leaning over her, he
moved her clothing to the side with his right hand and digitally penetrated her vagina. Again,
defendant did not speak to her during this.

        Within a few weeks of the victim’s initial report, the victim and her mother moved out of
their leased apartment without defendant even though the lease had not expired. In September
2017, the victim disclosed defendant’s second assault to her mother. Within days, they reported
defendant’s assaults to the police.

                                    B. OTHER-ACTS EVIDENCE

       The prosecution also filed a notice that it would present other-acts evidence of defendant’s
uncharged sexual misconduct against two other minor victims, JN and AJ.1

        From 2004 to 2009, JN’s mother and defendant were in a dating relationship. Defendant
resided with JN and her mother for approximately three to four years, and attempted to act as a
stepfather to JN. When JN was about 12 years old, JN, her mother, and defendant were in JN’s
bedroom, playing and tickling each other. JN’s mother left the bedroom, but defendant continued
to sit on JN’s bed. As JN moved to get up from her bed, defendant pulled on her arm and forced
her to sit on his lap. Defendant groped JN from the side of her thighs to near her buttocks area,
over her clothes. As JN went to stand up, defendant touched her breasts with his hands, again over
JN’s clothes. When JN was in the tenth grade, she told her high-school peers about this incident.
Later, JN told her grandmother, and, thereafter, her mother.

        AJ is defendant’s biological daughter. Around Thanksgiving of 2005, when AJ was 16
years old, she visited defendant at his home. AJ and defendant went to the basement, sat in separate
chairs, and talked. No one else was present. Defendant told AJ to come over to where he was
sitting. AJ complied and sat on defendant’s lap, on top of one of his legs in a sideways position.
AJ knew defendant had become aroused when he told her to look at what she did. Defendant told
AJ he did not think she knew about sex, took AJ to a couch, and positioned AJ on her back.
Defendant lifted up AJ’s t-shirt, pulled down her underwear, and rubbed her vaginal area with his
fingers. Defendant told AJ that he could not “wait to taste it.” When AJ began to cry, defendant


1
    Initially, the prosecution listed a third minor in its notice, but later opted to withdraw that name.


                                                    -2-
threatened AJ, telling her that she should take what he had done “to [her] grave,” and, if she did
not, he would kill her and her mother.

       The prosecution argued that this evidence demonstrated defendant’s propensity to seek
sexual gratification from young girls, which was probative of defendant’s sexual interest in
children and the current victim’s credibility. Defendant moved to exclude the evidence. After a
hearing, the trial court determined that the evidence was admissible under MCL 768.27a after
concluding that it was not substantially more prejudicial than probative under MRE 403.

         At trial, the victim, JN, and AJ testified. The current victim’s mother and AJ’s mother also
testified.

         AJ testified that she disclosed defendant’s sexual assault to a school counselor a few
months after it took place. Children’s Protective Services (CPS) went to AJ’s home and AJ had
to tell her mother. AJ’s mother verified that two CPS workers came to talk to her on April 6, 2006.
AJ’s mother also testified that she never called the police to report the matter because she thought
CPS would.

       The parties stipulated that the CPS report concluded:

       No preponderance. This case is being denied. No preponderance of the evidence
       as allegations cannot be proven at this time.

       AJ did not see defendant for years. Defendant then came into the store where AJ worked,
and, eventually, she forgave him. Later, defendant was helping AJ move. They argued, and,
according to AJ, stopped communicating, although defendant brought over Christmas gifts for his
grandchildren in 2017.

        Defendant also testified at trial. Defendant denied sexually assaulting the current victim.
Although he admitted that he had assisted her with her gymnastic stretches, he testified that he was
never alone with her and, instead, her mother was always present. And defendant did not even
move in with the victim and her mother until September 2012. Defendant’s sister supported his
testimony by testifying that defendant moved out of her residence and into the victim’s mother’s
apartment in September or October 2012. Defendant’s sister also specifically recalled that the
victim and her mother attended her 2012 Christmas sleep-over party, an event which the victim
recalled.

       Defendant testified that he did not move out of the apartment he shared with the victim and
her mother until June or July, 2013, after he had suffered his third heart attack in April 2013.
Defendant did not know why the current victim had falsely accused him of sexual assault because
they had a great relationship.

        Defendant also denied that he had any contact with AJ in 2005. In the summer of 2006,
however, he did have contact with AJ, but he denied that anything sexual had happened between
them. In the fall of 2017, defendant agreed that he was helping AJ move when, according to him,
AJ swore at him, called him names, assaulted him, and, then, accused him of raping her. Defendant
replied, “oh okay” and drove away in his vehicle. Thereafter, defendant did not speak to AJ, other
than dropping off Christmas gifts to his grandchildren after receiving AJ’s permission.


                                                -3-
       Defendant also denied that he sexually assaulted JN.

       The court provided a limiting instruction regarding the prior-act evidence of AJ and JN.
The jury thereafter convicted defendant of sexually assaulting the victim.

       This appeal followed.

                                         II. DISCUSSION

         The only issue defendant raises on appeal is whether the trial court abused its discretion by
failing to conduct the proper MRE 403 analysis under MCL 768.27a before it admitted testimony
from JN and AJ. Defendant maintains that the incidents JN and AJ described never occurred.
However, assuming that JN and AJ’s testimony about the other-acts evidence was admissible
under MCL 768.27a, defendant contends that it should have been excluded under MRE 403,
because its probative value was substantially outweighed by the risk of unfair prejudice. We
disagree.
                                  A. STANDARD OF REVIEW

        We “review for an abuse of discretion a trial court’s decision to admit or exclude evidence,”
and review de novo any preliminary legal questions of law. People v Mann, 288 Mich. App. 114,
117; 792 NW2d 53 (2010). “A trial court’s discretionary decisions concerning whether to admit
or exclude evidence will not be disturbed absent an abuse of that discretion.” People v Mardlin,
487 Mich. 609, 614; 790 NW2d 607 (2010) (quotation marks omitted). “An abuse of discretion is
found when the trial court’s decision falls outside the range of reasonable and principled
outcomes.” People v Solloway, 316 Mich. App. 174, 191-192; 891 NW2d 255 (2016). “A trial
court also necessarily abuses its discretion when it makes an error of law.” People v Al-Shara,
311 Mich. App. 560, 566; 876 NW2d 826 (2015). “[A] trial court’s decision on a close evidentiary
question ordinarily cannot be an abuse of discretion.” People v Cameron, 291 Mich. App. 599, 608;
806 NW2d 371 (2011) (quotation marks omitted).

                                          B. ANALYSIS

       We conclude that the other-acts evidence regarding JN and AJ was admissible under MCL
768.27a, and not unduly prejudicial under MRE 403.

       Generally, in a criminal trial, MRE 404(b)(1) provides that the prosecution is precluded
from introducing “[e]vidence of other crimes, wrongs, or acts . . . to prove the character of a person
in order to show action in conformity therewith.” However, when a defendant is charged with a
sexual offense against a minor, the admissibility of evidence pertaining to his commission of other
uncharged sexual offenses against a minor is governed by MCL 768.27a, which provides:

       (1) Notwithstanding [MCL 768.27], in a criminal case in which the defendant is
       accused of committing a listed offense against a minor, evidence that the defendant
       committed another listed offense against a minor is admissible and may be
       considered for its bearing on any matter to which it is relevant. If the prosecuting
       attorney intends to offer evidence under this section, the prosecuting attorney shall
       disclose the evidence to the defendant at least 15 days before the scheduled date of


                                                 -4-
       trial or at a later time as allowed by the court for good cause shown, including the
       statements of witnesses or a summary of the substance of any testimony that is
       expected to be offered.

       (2) As used in this section:

       (a) “Listed offense” means that term as defined in section 2 of the sex offenders
       registration act, 1994 PA 295, MCL 28.722.

       (b) “Minor” means an individual less than 18 years of age. [Id. (footnote omitted).]

         Thus, “MCL 768.27a allows the admission of other-acts evidence to demonstrate the
likelihood of a defendant’s criminal sexual behavior toward other minors.” People v Pattison, 276
Mich. App. 613, 620; 741 NW2d 558 (2007). Where MCL 768.27a applies, “it supersedes MRE
404(b).” People v Watkins, 491 Mich. 450, 476-477, 818 NW2d 296 (2012). Importantly, evidence
admissible under MCL 768.27a remains subject to exclusion under MRE 403. Id. at 496
(“[E]vidence admissible under MCL 768.27a remains subject to MRE 403 . . . however, courts
must weigh the propensity inference in favor of the evidence’s probative value rather than its
prejudicial effect.”). In turn, MRE 403 provides: “Although relevant, evidence may be excluded
if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of
the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless
presentation of cumulative evidence.” However, “other-acts evidence admissible under MCL
768.27a may not be excluded under MRE 403 as overly prejudicial merely because it allows a jury
to draw a propensity inference.” Watkins, 491 Mich. at 487; People v Duenaz, 306 Mich. App. 85,
99; 854 NW2d 531 (2014). To determine whether other-acts evidence should “be excluded under
MRE 403 as overly prejudicial,” a trial court may consider the following nonexhaustive list of
factors:

       (1) [T]he dissimilarity between the other acts and the charged crime, (2) the
       temporal proximity of the other acts to the charged crime, (3) the infrequency of
       the other acts, (4) the presence of intervening acts, (5) the lack of reliability of the
       evidence supporting the occurrence of the other acts, and (6) the lack of need for
       evidence beyond the complainant’s and the defendant’s testimony. [Watkins, 491
Mich. at 487-488.]

        Finally, a “trial court, upon request, may provide a limiting instruction under MRE 105.”
People v Sabin (On Remand), 463 Mich. 43, 56; 614 NW2d 888 (2000). MRE 105 provides:
“When evidence which is admissible . . . for one purpose but not admissible . . . for another purpose
is admitted, the court, upon request, shall restrict the evidence to its proper scope and instruct the
jury accordingly.”

       Defendant does not dispute that the testimony provided by JN and AJ qualified for
admission under MCL 768.27a(1). Instead, he argues that the trial court abused its discretion in
admitting this evidence because proper consideration of the Watkins factors demonstrates it was
substantially more prejudicial than probative under MRE 403. We disagree.




                                                 -5-
       1. DISSIMILARITY BETWEEN THE OTHER ACTS AND THE CHARGED CRIME

        Defendant contends that the assaults involving JN and AJ were not like the acts committed
against the victim. We disagree.

        As to JN, defendant argues one difference—defendant pulled JN to him. The record,
however, supports a finding that defendant’s incidents with the current victim were similar to
defendant’s incident with JN. The victim and JN were minors and alone with defendant when he
sexually assaulted them. The victim and JN had a familial-type relationship with defendant at the
time of his sexual assaults. Defendant engaged in innocent and permissive touching of the victim
and JN before sexually assaulting them. Thus, the similarities between defendant’s other acts and
the charged crimes against the current victim, JN’s testimony demonstrated the likelihood of
defendant’s criminal sexual behavior with the victim. People v Petri, 279 Mich. App. 407, 411;
760 NW2d 882 (2008) (“A defendant’s propensity to commit criminal sexual behavior can be
relevant and admissible under the statutory rule to demonstrate the likelihood of the defendant
committing criminal sexual behavior toward another minor.”).

        Likewise, defendant’s interactions with AJ were similar to his interactions with the current
victim. The victim and AJ were minors and defendant was AJ’s father and served as a stepfather
figure for the current victim. Defendant engaged in innocent and permissive touching of the victim
and AJ shortly before the sexual assaults occurred. Defendant made similar sexual contact with
the victim and AJ when they were alone with him.

        However, as defendant mentions, there are some contrasts between defendant’s behavior
toward the two victims. For example, defendant made sexual statements to AJ during the assault
and threatened to kill AJ and her mother if AJ reported the assault. Moreover, defendant acted
more forcefully with AJ, moving her, positioning her, and pulling down her clothing. In contrast,
defendant did not speak to the current victim and slipped his hand onto her vaginal area either over
or under her clothes after moving them. Despite these differences, defendant’s earlier conduct and
the charged offenses need only be “of the same general category[.]” Duenaz, 306 Mich. App. at
101 (quotation marks omitted). For instance, different degrees of sexual assaults, and even
attempted sexual assaults, are offenses of the same general category. Id. (stating that a prior act of
attempted molestation is of the same general category as CSC-I and CSC-II). Therefore, AJ’s
testimony, which clearly indicated a similarity between defendant’s assault toward her and the
instant assault, demonstrated the likelihood that defendant’s criminal sexual behavior with the
victim occurred. Petri, 279 Mich. App. at 411. Consequently, these slight differences in conduct
during the two incidents did not substantially outweigh the probative value of AJ’s testimony.

  2. THE TEMPORAL PROXIMITY OF THE OTHER ACTS TO THE CHARGED CRIME

        Defendant next argues that the temporal gaps between the assaults are factors that should
weigh in favor of finding unfair prejudice. Again, the record belies this contention. There was
about a three-year gap between the charged crimes and the sexual contact with JN, and
approximately a seven-year gap between the charged crimes and the sexual contact with AJ. The
temporal proximity of defendant’s other acts with JN and AJ to the charged crimes does not make
the other-acts evidence less probative, as they added credibility to the victim’s version of the events
in this case. See Mann, 288 Mich. App. at 116-118. Despite these gaps, the trial court found the


                                                 -6-
other-acts evidence to be highly relevant to the charges in this case, given the close familial or
familial-like relationship that defendant had with all of the victims and the similar circumstances
under which the assaults occurred. We find no error in this analysis. Moreover, we have
previously held that “[t]he remoteness of the other act affects the weight of the evidence rather
than its admissibility.” People v Brown, 294 Mich. App. 377, 387; 811 NW2d 531 (2011).
Therefore, defendant was not substantially prejudiced by admission of the other-acts evidence.

                        3. THE INFREQUENCY OF THE OTHER ACTS

        Defendant is correct that the acts appear to have occurred infrequently. The act with AJ
took place in November 2005 and the act with JN occurred in 2009. However, they were
sufficiently similar to defendant’s sexual assault of the current victim so that the trial court was
not required to exclude them on this basis. Watkins, 491 Mich. at 487.

                         4. THE PRESENCE OF INTERVENING ACTS

        Defendant asserts that his moves along with his heart attacks and surgeries were
intervening acts that weighed against the admissibility of the other-acts evidence. The record
demonstrates that defendant moved around and that he had his first heart attack in 2010, two years
before the assault of the current victim, and a third heart attack approximately a year after the
assault of the current victim. Defendant’s heart issues arose after his alleged assaults of AJ and
JN. Notably, defendant fails to explain how his moves, heart attacks, or alleged surgeries
constituted intervening acts. By giving cursory treatment to this argument, defendant has
abandoned it. People v Matuszak, 263 Mich. App. 42, 59; 687 NW2d 342 (2004). In any event,
we do not agree that defendant’s moves and heart attacks constituted “intervening acts” that
distinguished his assaults of the current victim from those involving JN and AJ. Thus, we conclude
that defendant’s moves and subsequent physical condition do not weigh against the admissibility
of the other-acts evidence. Watkins, 491 Mich. at 487-488.

5. THE LACK OF RELIABILITY OF THE EVIDENCE SUPPORTING THE OCCURRENCE
                           OF THE OTHER ACTS

         As defendant maintains that he committed no sexual assaults against JN and AJ, he also
contends that their testimony lacked reliability. More specifically, defendant asserts that JN’s
testimony lacked reliability because she did not report the sexual contact to her mother or to anyone
in a timely manner. However, our Supreme Court has repeatedly recognized the propriety of
admitting expert testimony to explain the phenomenon of “delayed reporting” in sexual assault
cases involving young victims. See, e.g., People v Kowalski, 492 Mich. 106, 123-124; 821 NW2d
14 (2012); People v Peterson, 450 Mich. 349, 352-353; 537 NW2d 857 (1995); People v Beckley,
434 Mich. 691, 716-717; 456 NW2d 391 (1990). Here, JN did not tell anyone about the sexual
assault for several years and she testified at trial that she did not tell her mother because she felt
ashamed. Recognizing that sexual-assault victims, especially children, may feel shame and may
fail to immediately report such an assault, we cannot conclude that JN’s delay in reporting in this
case rendered her report unreliable.

        Turning to AJ’s testimony, defendant contends it lacked reliability because the CPS
investigation did not result in a complaint, but, instead, ended with a determination that the incident



                                                 -7-
was not substantiated. As previously discussed, the assault involving AJ took place in November
2005 and she reported it to a school counselor in April 2006. A CPS contact and report followed.
The CPS report concluded that there was “[n]o preponderance of the evidence as [the] allegations
cannot be proven at this time.” (Emphasis added.) Thus, rather than the CPS report suggesting
that AJ’s report was unreliable, as defendant suggests, the emphasized language may simply reflect
CPS’s recognition that there was no physical evidence to be gathered five months after the alleged
assault. Moreover, given the inclusion of the limiting language in the CPS report, without
inclusion of language or explanation calling into question the reliability of AJ’s report, we reject
defendant’s contention that the CPS report alone requires preclusion of AJ’s testimony in this case.
See e.g., People v Ali, 328 Mich. App. 538, 545; 938 NW2d 783 (2019) (“it is improper for a court
in a criminal case to give preclusive effect to findings made in a child protective proceeding.”).

    6. THE LACK OF NEED FOR EVIDENCE BEYOND THE COMPLAINANT’S AND THE
                          DEFENDANT’S TESTIMONY

       On this Watkins factor, defendant makes no argument. We note that this case involved
questions regarding defendant’s intent in touching the victim as to the first instance. Because there
was no DNA, no recording of the events, or any eyewitnesses, this was not a case where other-acts
evidence was unnecessary.

        Finally, we note that defendant argues no other factors that would establish prejudice from
the admission of the other-acts evidence. And, importantly, the trial court provided the jury with
a limiting instruction, M Crim JI 20.28a, emphasizing that defendant was not charged or convicted
of matters involving JN and AJ. “A final tool available for trial courts when admitting other-acts
evidence under MCL 768.27a is CJI2d 20.28a,[2] the standard jury instruction on evidence of other
acts of child sexual abuse[.]” Watkins, 491 Mich. at 490 (footnote added). “In cases in which a
trial court determines that MRE 403 does not prevent the admission of other-acts evidence under
MCL 768.27a, this instruction is available to ensure that the jury properly employs that evidence.”
Id. “Jurors are presumed to follow their instructions.” People v Mahone, 294 Mich. App. 208, 212;
816 NW2d 436 (2011). Thus, the trial court limited the danger of unfair prejudice. People v
Pesquera, 244 Mich. App. 305, 320; 625 NW2d 407 (2001) (“The limiting instruction given to the
jury also served to limit the danger of unfair prejudice by restricting use of the evidence.”).

       In sum, we find no abuse of discretion in the trial court’s determination to admit other-acts
evidence regarding defendant’s alleged prior sexual misconduct.

         Affirmed.



                                                              /s/ Anica Letica
                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Colleen A. O’Brien



2
    CJI2d 20.28a is now M Crim JI 20.28a.


                                                -8-